Title: From Thomas Jefferson to Joseph Nourse, 8 February 1786
From: Jefferson, Thomas
To: Nourse, Joseph



Sir
Paris Feb. 8. 1786.

I have been duly honoured with your letter of December 3. and immediately wrote to the Count de Cambray, who is at his seat at some distance from hence. I inclose you his letter directing the delivery of his certificate to his uncle in Paris, and the uncle’s receipt indorsed.
I wrote on the 26th. of January to the Marquis de la Rouerie who is also in the country on the subject of the satisfied certificate which he holds. As yet I have received no answer. I take for granted however that I shall receive one, either accompanying the certificate, or acknowleging that it is satisfied. Whatever it be I shall do myself the honour of transmitting it to you, and at all times attend to your commands with pleasure. I have the honour to be with great esteem and respect Sir, Your most obedient & most humble servt,

Th: Jefferson

